         Case 5:18-cv-00151-JKP Document 30 Filed 04/09/19 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

RENEE RICHARDSON                                 §
Plaintiff                                        §
                                                 §
VS.                                              §       CIVIL ACTION NO. 5:18-CV-151-FB
                                                 §
THE MEDICAL TEAM, INC. d/b/a                     §
THE MED TEAM, INC.                               §
Defendant                                        §

              DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR
             SUMMARY JUDGMENT AND BRIEF IN SUPPORT THEREOF



                                                       Respectfully submitted,

                                                       By:_/s/ Richard G. Garza      ____
                                                               Richard G. Garza
                                                               State Bar No. 07737200
                                                               Email: rgarza@jw.com
                                                               JACKSON WALKER L.L.P.
                                                               112 E. Pecan, Suite 2400
                                                               San Antonio, TX 78205
                                                               (210) 978-7734 (Direct)
                                                               (210) 242-4606 – Fax

                                                                  Judy Bennett Garner
                                                                  State Bar No. 24092403
                                                                  Email: jgarner@jw.com
                                                                  JACKSON WALKER L.L.P.
                                                                  2323 Ross Avenue, Suite 600
                                                                  Dallas, TX 75201
                                                                  Telephone: (214) 953-6000
                                                                  Facsimile: (214) 953-5822

                                                       ATTORNEYS FOR DEFENDANT,
                                                       THE MEDICAL TEAM, INC. d/b/a MED
                                                       TEAM, INC.




Defendant’s Reply in Support of Its Motion for Summary Judgment                                 Page 1
           Case 5:18-cv-00151-JKP Document 30 Filed 04/09/19 Page 2 of 11




         Defendant The Medical Team, Inc. d/b/a The Med Team, Inc. (the “Med Team”) submits

this Reply in Support of Its Motion for Summary Judgment and Brief In Support Thereof. For the

reasons set forth in the Med Team’s Motion for Summary Judgment and Brief In Support Thereof

(Doc. 26), summary judgment should be granted on all of Plaintiff’s claims and this case should

be dismissed with prejudice.1

I.       Plaintiff Cannot Establish A Prima Facie Case Of Race Discrimination.

         In Plaintiff’s Response to the Med Team’s Motion for Summary Judgment (“Pl’s

Response”), she argues that she can establish a prima face case of race discrimination because

others outside of Plaintiff’s protected class were treated more favorably than Plaintiff. (Pl’s

Response ¶ 25). Specifically, Plaintiff alleges that she was the only branch manager disciplined

for poor performance related to the census and “4 others outside of her class were not disciplined

for their lowered census numbers.” (Id.). However, Plaintiff’s claim is undisputedly false because

one of Plaintiff’s proffered comparators, Lacie Richter (who is Caucasian), was terminated just

four days after Plaintiff for poor work performance due to the continuous decline of the patient

census numbers in the Austin Office. (Pl’s Compl. ¶ 25; Grisard Dep. 16:13 – 17:5, 17:21 – 17:232,

Tab 6; Grisard Decl. ¶ 12, Ex. G, Tab 1; Pembrook Decl. ¶ 10, Tab 3; Tzirimis Decl. ¶ 10, Tab

2).

         Further, just four (4) months before Plaintiff’s termination, the Med Team terminated the

administrator of the Brownsville office, Lourdes Barton, for poor performance due to the

continuous decline of the patient census for the Brownsville office. (Grisard Dep. 16:13 – 17:2,




1
  Unless otherwise stated in this Reply, the excerpts from deposition transcripts and other evidence referred to herein
are contained in the Appendix to the Med Team’s Motion for Summary Judgment filed with the Court on March 20,
2019. (Doc. 26).
2
  Lacie Richter’s name is misspelled as “Lacy Richard” in the transcript from Ryan Grisard’s deposition at 17:21 –
17:23, Tab 6.

Defendant’s Reply in Support of Its Motion for Summary Judgment                                                Page 2
         Case 5:18-cv-00151-JKP Document 30 Filed 04/09/19 Page 3 of 11




Tab 6; Grisard Decl. ¶ 12, Ex. F, Tab 1; Pembrook Decl. ¶ 10, Tab 3; Tzirimis Decl. ¶ 10, Tab 2).

Ms. Barton is Hispanic. (Grisard Decl. ¶ 12, Tab 1; Pembrook Decl. ¶ 10, Tab 3; Tzirimis Decl. ¶

10, Tab 2). The decision to terminate both Ms. Richter and Ms. Barton was made by Leslie

Pembrook, Ryan Grisard, and Nick Tzirimis, just as in Plaintiff’s case. (Grisard Dep. 24:22 – 25:3,

Tab 6; Grisard Decl. ¶ 12, Tab 1; Pembrook Decl. 10, Tab 3; Tzirimis Decl. ¶ 10, Tab 2). Plaintiff

does not dispute these facts, which clearly show that Plaintiff was not treated less favorably

because of her race.

II.    Plaintiff Cannot Establish A Prima Facie Case Of Retaliation.

       In Plaintiff’s Response, she argues that she can establish the third element of the prima

facie case of retaliation based on the close temporal proximity between the January 20th email and

hertermination. (Pl’s Response ¶ 20). However, the purported close timing between the January

20th email and Plaintiff’s termination is not sufficient to satisfy the third element of the prima

facie case because the individuals who made the decision to terminate Plaintiff (Leslie Pembrook,

Ryan Grisard, and Nick Tzirimis) did not have knowledge of the January 20th email before

deciding to terminate Plaintiff. (Grisard Dep. 33:5 – 33:18, Tab 6; Grisard Decl. ¶¶ 10, 13, Tab 1;

Pembrook Decl. ¶¶ 8, 11, Tab 3; Tzirimis Decl. ¶¶ 8, 11, Tab 3). See Yancy v. U.S. Airways, Inc.,

469 Fed.Appx. 339, fn. 8 (5th Cir. 2012); Amie v. El Paso Ind. Sch. Dist., No. EP-06-CA-113-DB,

2007 WL 1295800, at *7 (W.D. Tex. May 2, 2007); Crain v. Judson Indep. Sch. Dist., No. SA-16-

cv-832-XR, 2018 WL 5315219, at *17 (W.D. Tex. Oct. 26, 2018). Plaintiff offers no credible

evidence to dispute this fact outside of her subjective belief that it is not true. However, Plaintiff’s

subjective belief is not sufficient to defeat summary judgment. See Kennerson v. Guidry, 135 F.

App’x 639, 641-42 (5th Cir. 2005); Lawrence v. Uni. Of Tex. Med. Branch at Galveston, 163 F.3d

309, 313 (5th Cir. 1999).



Defendant’s Reply in Support of Its Motion for Summary Judgment                                  Page 3
         Case 5:18-cv-00151-JKP Document 30 Filed 04/09/19 Page 4 of 11




       In further support of her causation argument, Plaintiff cites to two cases which are

distinguishable from the case at hand, Bregon v. Autonation USA Corp., 128 Fed. App’x 358, 361-

62 (5th Cir. 2005) and Jenkins v. Orkin Exterminating Co., Inc., 646 Fed. Supp. 1274, 1278 (E.D.

Tex. 1986). Plaintiff cites to Bregon for the proposition that the “combination of temporal

proximity and the possibility of knowledge of protected activity is sufficient to satisfy a

defendant’s [sic] prima facie burden for a retaliation claim”. (Pl’s Response ¶ 21). Bregon is

distinguishable because the plaintiff actually offered evidence that “people at work were likely

aware of his complaint.” Bregon, 128 Fed. App’x at 361. However, Plaintiff has offered no

evidence that anyone at the Med Team was aware of the January 20th email before the decision to

terminate Plaintiff’s employment was made. In fact, the decision makers have explicitly testified

that they did not have such knowledge and Plaintiff has offered no credible evidence to contradict

that testimony. (Grisard Dep. 33:5 – 33:18, Tab 6; Grisard Decl. ¶¶ 10, 13, Tab 1; Pembrook Decl.

¶¶ 8, 11, Tab 3; Tzirimis Decl. ¶¶ 8, 11, Tab 2). Accordingly, Plaintiff’s reliance on Bregon is

misplaced.

       Plaintiff also cites to Jenkins v. Orkin Exterminating Co., Inc., for the proposition that

causation for retaliation claims (or the third element of the prima facie case) may be established

through a combination of a defendant’s failure to follow its progressive discipline policy, close

temporal proximity between protected activity and adverse employment action, and the

defendant’s failure to provide the plaintiff with notice of deficiencies before taking adverse

employment action. (Pl’s Response ¶ 23). Like Bregon, Jenkins is also distinguishable from the

case at hand for several reasons. First, the Med Team followed its discipline policy when

terminating Plaintiff. The Med Team’s discipline policy provides that it may decide, in its sole

discretion, the appropriate level of discipline for each personnel issue that arises. (Grisard Supp.



Defendant’s Reply in Support of Its Motion for Summary Judgment                               Page 4
          Case 5:18-cv-00151-JKP Document 30 Filed 04/09/19 Page 5 of 11




Decl. ¶ 4, Ex. H, Tab 13; Jackson Dep. 36:23 – 37:3, Pl’s Response, Ex. B). Accordingly, the Med

Team has the discretion to initially issue an employee warning or immediately move for

termination, based on its assessment of the infraction(s) at issue. (Id.)

        Though management of the Med Team had the authority, in accordance with its discipline

policy, to terminate Plaintiff without warning for the continued decline of the New Braunfels

patient census, it provided Plaintiff with notice that she needed to improve the patient census for

the branch prior to her termination. (Garza Decl. ¶ 4, Tab 4; RICHARDSON, L – 000263 – 000264,

000275 – 000276, 000301 – 000302, Tab 8). Notably, in March 2016, Plaintiff set a goal to

increase the census by 30 – 50 patients (which she did not accomplish) and in April 2016, it was

noted in Plaintiff’s performance appraisal that she needed to increase the New Braunfels branch

census numbers. (Richardson Dep. 125:6 – 125:19, Ex. 12, 128:7 – 129:12, Ex. 13, Tab 5). The

fact that the Med Team terminated Plaintiff, after providing her notice of her deficiencies, is in no

way a deviation from its discipline policy. See Eyob v. Mitsubishi Caterpillar Forklift Am., Inc.,

745 Fed.App’x 209, 211 (5th Cir. 2018); Bugos v. Ricoh Corp., No. 07-20757, 2008 WL 3876548,

at *5 (5th Cir. Aug. 21, 2008).

        Second, as discussed above, temporal proximity is not sufficient to establish causation if

the individuals who made the decision to terminate an employee had no knowledge of the

employee’s protected activity before doing so. See Yancy v. U.S. Airways, Inc., 469 Fed. App’x

339, fn. 8 (5th Cir. 2012); Amie v. El Paso Ind. Sch. Dist., No. EP-06-CA-113-DB, 2007 WL

1295800, at *7 (W.D. Tex. May 2, 2007); Crain v. Judson Indp. Sch. Dist., No. SA-16-cv-832-

XR, 2018 WL 5315219, at *17 (W.D. Tex. Oct. 26, 2018). That is indeed the case here, and there




3
 The Grisard Supplemental Declaration and accompanying exhibits are contained in the Appendix to the Med Team’s
Response to Plaintiff’s Motion for Summary Judgment filed with the Court on April 3, 2019. (Doc. 28).

Defendant’s Reply in Support of Its Motion for Summary Judgment                                         Page 5
          Case 5:18-cv-00151-JKP Document 30 Filed 04/09/19 Page 6 of 11




is no credible evidence to show otherwise. (Grisard Dep. 33:5 – 33:18, Tab 6; Grisard Decl. ¶¶ 10,

13, Tab 1; Pembrook Decl. ¶¶ 8, 11, Tab 3; Tzirimis Decl. ¶¶ 8, 11, Tab 2).

        Finally, as discussed above, it is undisputed that the Med Team provided Plaintiff with

notice that she needed to improve the patient census for the branch prior to her termination through

email communication and performance evaluations, at a minimum. (Garza Decl. ¶ 4, Tab 4;

RICHARDSON, L – 000263 – 000264, 000275 – 000276, 000301 – 000302, Tab 8; Richardson

Dep. 125:6 – 125:19, Ex. 12, 128:7 – 129:12, Ex. 13, Tab 5). Accordingly, Plaintiff’s reliance on

Jenkins is also misplaced and does not assist Plaintiff in establishing a prima facie case of

retaliation.

III.    Plaintiff Has Not Shown That The Med Team’s Reason For Terminating Plaintiff’s
        Employment Was Pretext For Race Discrimination or Retaliation.

        Plaintiff does not dispute that the Med Team has offered a legitimate, non-discriminatory

and non-retaliatory reason for terminating Plaintiff’s employment. Plaintiff only argues that the

Med Team’s stated reason—poor work performance due to the continuous decline of the patient

census for the New Braunfels branch—is pretext for discrimination or retaliation. (Pl’s Response

¶¶ 26 – 31). Plaintiff sets forth the following as evidence of pretext: (1) the close temporal

proximity between the January 20th email and Plaintiff’s termination; (2) the Med Team’s decision

not to investigate the allegations raised in the January 20th email; (3) the Med Team’s alleged

failure to follow its disciplinary policy; and (4) the Med Team’s allegedly favorable treatment of

employees who did not oppose discrimination. (Id.). As set forth below , Plaintiff cannot establish

that the Med Team’s proffered reason for terminating Plaintiff’s employment was pretextual.

A.      Close Temporal Proximity Is Not Sufficient To Establish Pretext.

        Close temporal proximity between the date of an employer becomes aware of a plaintiff’s

protected activity and an adverse employment action may be sufficient to support a prima facie


Defendant’s Reply in Support of Its Motion for Summary Judgment                               Page 6
         Case 5:18-cv-00151-JKP Document 30 Filed 04/09/19 Page 7 of 11




case of retaliation, but is not sufficient to establish pretext. See Aryain v. Wal-Mart Stores Tx. LP,

534 F.3d 473, 486 (5th Cir. 2008); McCoy v. City of Shreveport, 492 F.3d 551, 562 (5th Cir. 2007)

(finding that the plaintiff failed to prove pretext by showing that the decision makers knew of her

protected activity and took an adverse employment action shortly thereafter); Lawrence v.

Southwestern Bell Yellow Pages, Inc., No. 3:04-CV-2087-K, 2006 WL 8437213, at *7 (N.D. Tex.

April 19, 2006) (noting that since the employer set forth a legitimate, non-retaliatory reason for

the decision to terminate the plaintiff, the plaintiff must offer evidence, beyond close timing, to

show that the real reason for her discharge was retaliation.)

       As an initial matter, Plaintiff’s reliance on temporal proximity fails (even at the prima facie

stage) because the individuals who made the decision to terminate Plaintiff did not have knowledge

of the January 20th email before the decision was made. (Grisard Dep. 33:5 – 33:18, Tab 6; Grisard

Decl. ¶¶ 10, 13, Tab 1; Pembrook Decl. ¶¶ 8, 11, Tab 3, Tzirimis Decl. ¶¶ 8, 11, Tab 2). Plaintiff

has no credible evidence to dispute that fact. However, even if she did, temporal proximity is not

sufficient to establish pretext as a matter of law. See e.g., Fairchild v. All Am. Check Cashing, Inc.,

815 F.3d 959, 968 (5th Cir. 2016); Miller v. Ford Auto Sales, Inc., 519 Fed. App’x 850, 853 (5th

Cir. 2013). Accordingly, Plaintiff’s temporal proximity argument fails based on the undisputed

facts of this case and the governing law.

B.     The Med Team’s Decision Not To Investigate Plaintiff’s Complaint Is Not Evidence
       Of Pretext.

       Plaintiff also offers that the Med Team’s decision not to conduct an investigation of the

allegation in the January 20th email is evidence of pretext. (Pl’s Response ¶ 30). In support of this

claim, Plaintiff cites to O.C. v. Chevron Phillips Chemical Co., L.P., 570 F.3d 606, 624 (5th Cir.

2009). However, O.C. does not support the proposition that lack of investigation of a plaintiff’s

complaint is evidence of pretext. The portion of the case cited by Plaintiff actually discusses


Defendant’s Reply in Support of Its Motion for Summary Judgment                                 Page 7
          Case 5:18-cv-00151-JKP Document 30 Filed 04/09/19 Page 8 of 11




whether the employer’s shifting story as to the reason for the plaintiff’s termination and/or the

level of discipline levied upon the plaintiff should cast doubt on the employer’s proffered

explanation for the plaintiff’s termination. Id. Neither of those items are at issue in this case, as the

Med Team has consistently and truthfully stated that Plaintiff was terminated for poor work

performance due to the continuous decline of the patient census for the New Braunfels branch, and

Plaintiff was disciplined in accordance with the Med Team’s policy (as discussed below).

(Richardson Dep. 163:13 – 163:20, Tab 5).

C.      The Med Team Followed Its Discipline Policy In Terminating Plaintiff.

        Plaintiff further claims that the Med Team failed to follow its discipline policy when

terminating Plaintiff and that its alleged failure to do so is evidence of pretext. This claim simply

is not true. The Med Team’s discipline policy provides that it may decide, in its sole discretion,

the appropriate level of discipline for each personnel issue that arises. (Grisard Supp. Decl. ¶ 4,

Ex. H, Tab 14; Jackson Dep. 36:23 – 37:3, Pl’s Response, Ex. B). Accordingly, the Med Team has

the discretion to initially issue an employee warning or immediately move for termination, based

on its assessment of the infraction(s) at issue. (Id.)

        Though management of the Med Team had the authority, in accordance with its discipline

policy, to terminate Plaintiff without warning for the continued decline of New Braunfels’ patient

census, it provided Plaintiff with notice that she needed to improve the patient census for the

branch. (Garza Decl. ¶ 4, Tab 4; RICHARDSON, L – 000263 – 000264, 000275 – 000276, 000301

– 000302, Tab 8). Notably, in March 2016, Plaintiff set a goal to increase the census by 30 – 50

patients (which she did not accomplish) and in April 2016, it was noted in Plaintiff’s performance

appraisal that she needed to increase the New Braunfels branch census numbers. (Richardson Dep.


4
 The Grisard Supplemental Declaration and accompanying exhibits are contained in the Appendix to the Med Team’s
Response to Plaintiff’s Motion for Summary Judgment filed with the Court on April 3, 2019. (Doc. 28).

Defendant’s Reply in Support of Its Motion for Summary Judgment                                         Page 8
          Case 5:18-cv-00151-JKP Document 30 Filed 04/09/19 Page 9 of 11




125:6 – 125:19, Ex. 12, 128:7 – 129:12, Ex. 13, Tab 5). The fact that the Med Team terminated

Plaintiff, after providing her notice of her deficiencies, is in no way a deviation from its discipline

policy and is definitely not evidence of pretext. See Eyob v. Mitsubishi Caterpillar Forklift Am.,

Inc., 745 Fed.App’x 209, 211 (5th Cir. 2018) (finding that the employer did not diverge from its

discipline policies because the policies included language explaining that the employer may bypass

any portion of its discipline policy); Bugos v. Ricoh Corp., No. 07-20757, 2008 WL 3876548, at

*5 (5th Cir. Aug. 21, 2008) (finding that the employer did not deviate from its disciplinary policy

which included a provision that each situation must be considered on its own merits to determine

discipline).

D.      There Is No Evidence That Employees Who Did Not Oppose Discrimination Were
        Treated More Favorably Than Plaintiff.

        Finally, Plaintiff alleges that employees who did not oppose discrimination were treated

more favorably and that this is evidence of pretext. (Pl’s Response ¶ 31). This could not be further

from the truth. The Med Team terminated two other employees, Lacie Richter and Lourdes Barton,

for poor work performance due to the continuous decline of the patient census for their respective

offices, and those employees did not engage in any activity protected by Title VII or TCHRA

prior to their terminations. (Grisard Supp. Decl. ¶ 3, Tab 15).

        Ms. Richter was the administrator for the Austin Office. (Grisard Dep. 16:13 – 17:5, 17:18

– 17:23, Tab 6; Grisard Decl. ¶ 12, Tab 1; Pembrook Decl. ¶ 10, Tab 3, Tzirimis Decl. ¶ 10, Tab

2). Administrators and branch managers have some overlapping job responsibilities, such as the

responsibility for managing the patient census for his or her assigned office or branch. (Grisard

Decl. ¶ 12, Tab 1; Pembrook Decl. ¶ 10, Tab 3; Tzirimis Decl. ¶ 10, Tab 2). The Med Team has



5
 The Grisard Supplemental Declaration and accompanying exhibits are contained in the Appendix to the Med Team’s
Response to Plaintiff’s Motion for Summary Judgment filed with the Court on April 3, 2019. (Doc. 28).

Defendant’s Reply in Support of Its Motion for Summary Judgment                                         Page 9
         Case 5:18-cv-00151-JKP Document 30 Filed 04/09/19 Page 10 of 11




no record that Ms. Richter engaged in any activity protected under Title VII or TCHRA prior to

her termination. (Grisard Supp. Decl. ¶ 3, Tab 16). Ms. Richter was terminated on January 31, 2017

(just four days after Plaintiff) for poor work performance due to the continuous decline of the

patient census for the Austin office. (Grisard Dep. 16:13 – 17:23, Tab 6; Grisard Decl. ¶ 12, Ex.

G, Tab 1; Pembrook Decl. ¶ 10, Tab 3; Tzirimis Decl. ¶ 10, Tab 2). Moreover, just four (4) months

before Plaintiff’s termination, the Med Team terminated Lourdes Barton, the administrator of the

Brownsville office, for poor performance due to the continuous decline of the patient census for

the Brownsville office. (Grisard Dep. 16:13 – 17:2, Tab 6; Grisard Decl. ¶ 12, Ex. F, Tab 1;

Pembrook Decl. ¶ 10, Tab 3; Tzirimis Decl. ¶ 10, Tab 2). The Med Team has no record that Ms.

Barton engaged in any activity protected by Title VII or TCHRA prior to her termination. (Grisard

Supp. Decl. ¶ 3, Tab 17). The decision to terminate both Ms. Richter and Ms. Barton was made by

Leslie Pembrook, Ryan Grisard, and Nick Tzirimis, just as in Plaintiff’s case. (Grisard Dep. 24:22

– 25:3, Tab 6; Grisard Decl. ¶ 12, Tab 1; Pembrook Decl. ¶ 10, Tab 3; Tzirimis Decl. ¶ 10, Tab 2).

Based on the foregoing, it is clear that other employees who did not engage in protected activity

were not treated more favorably than Plaintiff and therefore, there is no evidence of pretext.

IV.     Conclusion.

        For these reasons, Defendant The Medical Team, Inc. d/b/a The Med Team, Inc.

respectfully requests that the Court grant summary judgment on all claims asserted by Plaintiff

Renee Richardson and dismiss this case with prejudice.




6
  The Grisard Supplemental Declaration and accompanying exhibits are contained in the Appendix to the Med Team’s
Response to Plaintiff’s Motion for Summary Judgment filed with the Court on April 3, 2019. (Doc. 28).
7
  The Grisard Supplemental Declaration and accompanying exhibits are contained in the Appendix to the Med Team’s
Response to Plaintiff’s Motion for Summary Judgment filed with the Court on April 3, 2019. (Doc. 28).

Defendant’s Reply in Support of Its Motion for Summary Judgment                                         Page 10
           Case 5:18-cv-00151-JKP Document 30 Filed 04/09/19 Page 11 of 11




                                 CERTIFICATE OF SERVICE


       The undersigned attorney certifies that, on April 9, 2019, a true and correct copy of this
instrument was filed electronically, notice of the filing was served on all Counsel by operation of
the Court’s electronic filing system, and the parties may access this filing by and through the
Court’s electronic filing system.

                                              _/s/_ Richard G. Garza______________
                                              Richard G. Garza




Defendant’s Reply in Support of Its Motion for Summary Judgment                             Page 11

22769978
